COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER

Appellate case name:         Wilson Sieh Tarley v. The State of Texas

Appellate case number:       01-11-00463-CR

Trial court case number: 1738451

Trial court:                 County Criminal Court at Law No. 1 of Harris County

       A jury convicted appellant of the offense of assault of a family member and assessed
punishment of confinement for 90 days. The clerk’s record has been filed. A reporter’s record
has not been filed. The court reporter has informed the Court that appellant has neither paid nor
made arrangements to pay the fee for the reporter’s record. See TEX. R. APP. P. 37.3(b).

       The clerk’s record reflects that the trial court determined that appellant is not indigent.
The trial court granted a motion to withdraw filed by appellant’s retained trial counsel, and
appellant is presently proceeding pro se.

       The clerk’s record does not reflect that appellant was given a deadline to retain appellate
counsel or that the trial court has authorized appellant to proceed pro se. See TEX. CODE CRIM.
PROC. ANN. art. 1.051(a), (f) (West Supp. 2012); Oliver v. State, 872 S.W.2d 713, 716 (Tex.
Crim. App. 1994); Cormier v. State, 85 S.W.3d 496, 497–98 (Tex. App.—Houston [1st Dist.]
2002, order).

        Accordingly, we abate the appeal and remand the case to the trial court for a hearing, at
which appellant shall be present. If appellant is incarcerated, he may appear by closed video
teleconference. 1 The court coordinator of the trial court shall set a date for the hearing and shall
notify the parties. A court reporter shall record the hearing. We direct the trial court to make
appropriate written findings of fact and conclusions of law and to execute any necessary orders
on these issues:


1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
           1) Whether appellant still wishes to pursue this appeal; and, if so,
           2) Whether appellant has retained an attorney and, if so, the name, State Bar
              Number, address, and telephone number of retained counsel; or
           3) Whether appellant will retain an attorney and, if so, provide a deadline by which
              appellant must retain an attorney; or
           4) Whether, after having been admonished of the dangers and disadvantages of self-
              representation, appellant is knowingly and intelligently waiving his right to
              counsel and, if so, obtain a written waiver of the right to counsel.

See TEX. CRIM. PROC. ANN. art. 1.051(a), (f); Oliver, 872 S.W.2d at 716.

        The trial court’s findings and recommendations shall be included in a supplemental
clerk’s record and filed in this Court no later than November 19, 2012. The court reporter shall
file the reporter’s record in this Court no later than November 19, 2012. If the hearing is
conducted by video teleconference, a certified electronic copy of the hearing shall be filed in this
Court no later than November 19, 2012.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated when the supplemental clerk’s record and reporter’s record
of the hearing are filed in this Court.
       It is so ORDERED.


Judge’s signature: /s/ Justice Bland
                    Acting individually      Acting for the Court


Date: October 22, 2012




                                                 2